UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7689


ROBERT WAYNE JOHNSON,

                Petitioner - Appellant,

          v.

HUBERT   CORPENING,     Superintendent,    Marion   Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:16-cv-00074-FDW)


Submitted:   March 7, 2017                  Decided:   March 13, 2017


Before MOTZ, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert W. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Wayne Johnson seeks to appeal the district court’s

order    dismissing       as     untimely    his        28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate       of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of     the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Johnson’s motion to appoint counsel, and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions       are   adequately         presented         in    the

                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3